Case 1:19-cv-24379-PCH Document 17 Entered on FLSD Docket 11/14/2019 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

   BODOR LABORATORIES, INC. and               )
   NICHOLAS S. BODOR,                         )
                                              )
        Plaintiffs,                           )   Case No. 1:19-cv-24379 (PCH)
                                              )
   v.
                                              )
                                              )
   BRICKELL SUBSIDIARY, INC. f/k/a
                                              )
   BRICKELL BIOTECH, INC.,
                                              )
                                              )
        Defendant.
                                              )

                    REPLY IN SUPPORT OF
  DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT OR
    TO STAY THIS ACTION PENDING MANDATORY ARBITRATION

        Bodor’s response (ECF No. 16) concedes that the parties have a valid and

  enforceable arbitration agreement, and that the claims that Bodor has raised fall

  within the scope of that agreement. Accordingly, this Court should dismiss this

  action: “The weight of authority clearly supports dismissal of the case when all of the

  issues raised in the district court must be submitted to arbitration.” Perera v. H&R

  Block Enters., Inc., 914 F. Supp. 2d 1284, 1290 (S.D. Fla. 2012) (collecting cases).

        Indeed, Bodor’s response does not address any of the authorities or arguments

  set forth in Brickell’s motion. Bodor’s response also makes clear that Bodor is not

  seeking a preliminary injunction or provisional equitable relief—presumably because

  Bodor knows that it could not establish any, let alone all of the required factors:

  likelihood of success on the merits, irreparable harm, the balance of hardships, or

  public interest. As evidenced by the three specious (and, for purposes of the pending

  motion, irrelevant) bulleted statements in the response, Bodor’s goal in filing this
Case 1:19-cv-24379-PCH Document 17 Entered on FLSD Docket 11/14/2019 Page 2 of 4



  lawsuit was only to disrupt Brickell’s development efforts and its relationships with

  its third-party collaborators and funding sources by creating a false narrative, which

  Brickell wholly disputes.

        Incredibly, having waived its right to insist upon mediation by proceeding

  directly to formal legal action, Bodor now complains that the arbitration must be

  deferred pending mediation. That assertion is both incorrect and for the arbitrators

  to decide. Under the agreed-upon AAA Rules, the parties are to mediate their dispute

  concurrently with the arbitration. AAA R-9 (“In all cases where a claim or

  counterclaim exceeds $75,000, upon the AAA’s administration of the arbitration or at

  any time while the arbitration is pending, the parties shall mediate their dispute

  pursuant to the applicable provisions of the AAA’s Commercial Mediation

  Procedures, or as otherwise agreed by the parties. Absent an agreement of the parties

  to the contrary, the mediation shall take place concurrently with the arbitration and

  shall not serve to delay the arbitration proceedings.”). Consistent with these rules,

  Brickell has already proposed multiple mediators and mediation dates to Bodor (with

  no response). In any event, any complaints that Bodor has about the arbitration

  process must be directed to the arbitration panel.

                                    CONCLUSION

        Bodor now acknowledges that it has presented issues that the parties

  unambiguously committed exclusively to binding, final and conclusive arbitration.

  This Court accordingly should dismiss this action. In the alternative, this Court

  should stay the action pending completion of the pending AAA arbitration.




                                          —2—
Case 1:19-cv-24379-PCH Document 17 Entered on FLSD Docket 11/14/2019 Page 3 of 4



                                        Respectfully Submitted,

                                        /s/_Alan D. Lash_________________
                                        Alan D. Lash (FBN 510904)
                                        LASH & GOLDBERG LLP
                                        Miami Tower
                                        100 Southeast 2nd St. Suite 1200
                                        Miami, FL 33131-2158
                                        Tel: 305.347.4040
                                        Fax: 305.347.4050
                                        alash@lashgoldberg.com

                                        Benjamin C. Block (pro hac vice)
                                        COVINGTON & BURLING LLP
                                        One CityCenter
                                        850 Tenth St., N.W.
                                        Washington, D.C. 20001
                                        Tel: 202.662.5205
                                        Fax: 202.778.5205
                                        bblock@cov.com

                                        Counsel for Defendant

  November 14, 2019




                                     —3—
Case 1:19-cv-24379-PCH Document 17 Entered on FLSD Docket 11/14/2019 Page 4 of 4



                           CERTIFICATE OF SERVICE

        I hereby certify that on November 14, 2019, I electronically filed the foregoing

  with the Clerk of the Court for the United States District Court for the Southern

  District of Florida by using the CM/ECF system, which sent notification of such filing

  to all CM/ECF participants.


                                         /s/ Alan D. Lash
                                         Alan D. Lash




                                          —4—
